  Case 1:19-cv-01067-LPS Document 5 Filed 06/12/19 Page 1 of 1 PageID #: 40




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE
SILVERGATE PHARMACEUTICALS, INC.,                      )
                                                       )
                      Plaintiff,                       )
                                                       )
       v.                                              )    C.A. No. 19-1067 (LPS)
                                                       )
BIONPHARMA INC.,                                       )
                                                       )
                      Defendant.                       )

             PLAINTIFF’S FED. R. CIV. P. 7.1 DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Silvergate Pharmaceuticals, Inc. states that it is a

wholly-owned subsidiary of CutisPharma, Inc., and that no publicly held corporation owns ten

percent (10%) or more of its stock.

                                                    Morris, Nichols, Arsht & Tunnell LLP

                                                    /s/ Megan E. Dellinger
OF COUNSEL:
                                                    Jack B. Blumenfeld (#1014)
Wendy L. Devine                                     Megan E. Dellinger (#5739)
Kristina M. Hanson                                  1201 North Market Street
Yan-Xin Li                                          P.O. Box 1347
Wilson Sonsini Goodrich & Rosati                    Wilmington, DE 19899
One Market Plaza, Spear Tower, Suite 3300           (302) 658-9200
San Francisco, CA 94105                             jblumenfeld@mnat.com
(415) 947-2000                                      mdellinger@mnat.com

Natalie J. Morgan                                   Attorneys for Plaintiff Silvergate
Wilson Sonsini Goodrich & Rosati                    Pharmaceuticals, Inc.
12235 El Camino Real, Suite 200
San Diego, CA 92130-3002
(858) 350-2300

Jamie Y. Otto
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
(650) 943-9300

June 12, 2019
